Little, J.
Under the pleadings in this case, the question involved being the right of a tenant to sublet the rented premises, and, upon the issue as to whether such tenant had in fact sublet the premises, the trial judge having exercised the discretion vested in him by law in the matter of granting or refusing an injunction against the alleged sublessee, this court can not, under the facts as they appear in the record, say that there was any abuse of this discretion on the part of the presiding judge in denying the injunction. ( Civil Code, % 4920.)

Judgment affirmed.


All the Justices concurring.